Citation Nr: 0000428	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  99-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residual fractures 
of the heels and toes.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel



INTRODUCTION

The veteran had active service from March 1974 to March 1976 
and August 1981 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

On appeal the veteran has raised the issue of entitlement to 
service connection for left lower leg fracture residuals.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate consideration.  The Board takes this 
opportunity to note that it may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for heel 
and toe fracture residuals is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  The veteran's permanent non-service connected 
disabilities include:  osteoarthritis of the left ankle, 
rated as 10 percent disabling; osteoarthritis of the right 
ankle, rated as 10 percent disabling; residual fractures of 
the left heel and toes, rated as 10 percent disabling; 
residual fractures of the right heel and toes, rated as 10 
percent disabling; and hypercholesterolemia, a residual right 
iliac crest donor scar, and a residual fracture of the left 
lower leg, each rated as noncompensable.  The veteran's 
combined non-service connected disability rating is 40 
percent.

3.  The veteran was born in 1955, has a high school 
education, and occupational experience working as a truck 
driver and laborer; he last worked in January 1998.

4.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to secure substantially gainful employment.

5.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for heel 
and toe fracture residuals is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The requirements for a permanent and total rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.342, 4.15, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residual 
fractures of the heels and toes.  The legal question to be 
answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail and there is no duty to assist with any 
further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that this claim is not well 
grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's service medical records show no 
indication of any treatment for, or diagnosis of, residual 
fractures of the heels and toes during his period of service.  
The veteran stubbed his right big toe in December 1986, and 
the joint was slightly swollen, black and blue.  The examiner 
diagnosed it as a jammed toe.  In April 1992, however, the 
veteran was medically examined for separation purposes, and 
the study was negative for a fractured toe or heel.

The Board notes that, while the post-service medical evidence 
shows that the veteran fractured both heels in 1998, there is 
no diagnosis linking these fractures to the his period of 
service.  Indeed, VA Medical Center (VAMC) records from 1998 
reveal that the veteran fractured both heels by falling out 
of a tree only several weeks before.  A December 1998 VA 
examination report diagnosed bilateral fractures of the 
calcanei (heel bones), without providing a nexus to an 
incident in service.  In sum, the veteran has provided no 
competent evidence, i.e., no medical or scientific evidence, 
which links bilateral heel fracture residuals to his military 
service.  Moreover, there is no competent evidence showing 
that the veteran ever sustained fractured toes.  As noted 
above, competent evidence of a current disability that is 
medically linked to service is essential in establishing a 
well-grounded claim.  Hence, without competent evidence that 
any residual fracture of the heels and/or toes is linked to 
service, this claim is not well grounded.  Epps.

With respect to the veteran's contentions that he fractured 
his heels and toes while in service, the Board notes that, 
while he is certainly capable of offering these statements, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  While the veteran contends that 
he fractured his heels during his first tour of duty from 
1974 to 1976, there is no supporting medical evidence.  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

The Board acknowledges that the service medical records from 
the veteran's first tour of duty have not been associated 
with the claims file.  Where service medical records have 
been lost or destroyed, the Board has a heightened obligation 
to provide an explanation of reasons or bases for its 
findings.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
In this case, the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC) on 
two separate occasions.  The first time was in March 1998.  
The National Personnel Records Center (NPRC) provided the 
records from the veteran's second tour of duty to the RO in 
April 1998.  These records, however, did not contain any 
service medical records from the veteran's first period of 
service.  In December 1998, the RO requested the records 
again.  The NPRC responded that it had no more records with 
respect to the veteran and that it had provided all of the 
records that it had in April 1998.  The absence of service 
medical records, however, does not relieve the veteran of 
satisfying the well-grounded claim requirement.  That is, the 
veteran must still submit competent evidence linking a 
current disorder to his active duty service.  Therefore, the 
Board is satisfied that all available relevant evidence has 
been obtained regarding the veteran's claim, and that no 
further assistance to the veteran is in order.

Furthermore, in February 1999, the veteran indicated that he 
was entering the Michigan Rehabilitation program.  In April 
1999, the RO requested that the veteran return an enclosed VA 
Form 21-4142 Release of Authorization, so that the RO could 
obtain these records.  The veteran did not respond.  
Therefore, the RO was unable to obtain these records.   The 
Board finds that the RO advised the veteran of the relevance 
of these private medical records to his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995) (Secretary has obligation to 
inform claimant what evidence is required to complete his 
claim).  While there is certainly a duty to assist, such a 
duty does not relieve a claimant entirely from assisting 
himself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street").

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  As the appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that his current disorder is in anyway 
related to his period of service, the Board finds that he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefit sought on appeal is denied.  

Contrary to the veteran's belief that VA should develop his 
claim further, the Board notes that, absent the submission 
and establishment of a well-grounded claim, VA cannot 
undertake to assist a veteran in developing facts pertinent 
to that claim.  Morton v. West, 12 Vet. App. 477, 486 (1999).  
Hence, the benefit sought on appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette, 8 Vet. App. at 79.

Pension

The available service medical records reflect a recorded 
history of a fractured left leg in 1977.  

A February 1998 VA outpatient record indicates that the 
veteran was treated for bilateral heel pain.  

According to a February 1998 VAMC discharge report, the 
veteran was hospitalized for a week due to bilateral 
calcaneal (heel) fractures.  He had no other major problems 
or difficulties.  VA surgeons performed an open reduction and 
internal fixation of the right calcaneus.  The alignment and 
position were good.  The surgical team decided not to repair 
the left heel due to the chance of skin slough on one side 
disabling him if it happened on both heels.  The VAMC sent 
him home in excellent condition to heal, to be followed by 
future reduction and care of the opposite calcaneus.  

Later in February 1998, the veteran was admitted to a VA 
nursing home care unit to continue physical therapy following 
the bilateral fracture of his heels.  He was otherwise 
healthy.  The veteran considered his general health to be 
excellent prior to his injuries.  Physical examination 
revealed a surgical scar in the right hip area and the iliac 
crest.  He had mild edema of his toes bilaterally.  Initially 
on admission he could not ambulate and he used a wheelchair.  
He had bilateral casts to his lower extremities below the 
knee.  His rehabilitation potential was felt to be good.  He 
was independent in all of his activities of daily living at a 
wheelchair level.  

During his nursing home stay, he was operated on his left 
heel in late February 1998.  He went to physical and 
occupational therapy on a daily basis and did very well 
without any problems.  He did have elevated cholesterol and 
he started a low cholesterol diet.  He  eventually was 
walking with high supportive shoes and crutches using a four-
point gait and did this well.  His hip bone graft site healed 
without any problems.  His prognosis was felt to be good.  On 
discharge, he ambulated with crutches in a four-point gait.  
He was instructed to return to work when the orthopedic 
section felt that it was safe for him to drive again.  

In December 1998, the veteran was afforded a VA general 
examination.  Physical examination revealed that his gait was 
slightly abnormal as he tended to favor both heels.  The 
right foot revealed a 10 centimeter scar running horizontally 
on the lateral side of the foot and an 8 centimeter scar 
vertically forming an "L" with the above scar.  The foot was 
tender on the lateral aspect just beneath the ankle joint but 
there was no swelling, heat or redness in the area.  Plantar 
flexion of the right foot was to 45 degrees, dorsiflexion was 
to 5 degrees, abduction was to 18 degrees, and adduction was 
to 4 degrees.  The left ankle revealed a 2 centimeter scar 
over the lateral aspect of the foot and ankle.  The foot was 
tender at the level of the metatarsal heads but there was no 
effusion, heat or redness.  Plantar flexion of the left ankle 
was to 40 degrees, dorsiflexion was to five degrees, 
abduction was to 12 degrees, and adduction was to 15 degrees.  
There was a scar over the right iliac crest where material 
for a bone graft was obtained.  

Radiologic examination of the feet revealed evidence of 
surgery on the calcanei bilaterally with screws on the left 
side, and multiple screws and a plate on the right side.  
There was no change from the previous studies.  Radiologic 
examination of the ankles revealed minimal osteoarthritic 
changes and minimal demineralization.  The examiner diagnosed 
bilateral fractures of the calcanei, by history; mild 
osteoarthritis of the ankles; and no evidence of 
hypercholesterolemia. 

Analysis

The Board finds that the veteran's claim for nonservice-
connected pension is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The veteran has presented claims that 
are not inherently implausible.  

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  The Court has held 
that VA adjudicators, when considering a claim for 
entitlement to non-service-connected pension benefits, must 
consider whether the veteran is unemployable as a result of a 
lifetime disability, i.e., an "objective" standard, or if the 
veteran is not unemployable, whether there exists a lifetime 
disability which would render it impossible for an average 
person to follow a substantially gainful occupation, i.e., a 
"subjective" standard.  38 U.S.C.A. §§ 1502(a)(1), 1521(a); 
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17.  See also 
Talley v. Derwinski, 2 Vet. App. 282 (1992).

Permanent and total disability for pension purposes is deemed 
to be present if a veteran's disabilities are productive of a 
total schedular rating under the "average person" standard of 
pension eligibility, or the disability ratings meet the 
schedular requirements for the assignment of a total 
disability rating under the "unemployability" standard of 
pension eligibility.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 
4.15, 4.16, 4.17.  A permanent and total disability rating 
for pension purposes may also be granted on an extraschedular 
basis if the disability requirements based on the percentage 
standards of the rating schedule are not met, but the veteran 
is found to be unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors.  38 C.F.R. § 3.321(b)(2).

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; Provided, That permanent total disability shall 
be taken to exist when the impairment is reasonably certain 
to continue throughout the life of the disabled person.  The 
following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule.  38 C.F.R. § 
4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. § 4.17.

In denying entitlement to nonservice-connected pension 
benefits the RO assigned a 10 percent rating for mild 
osteoarthritis of the ankles under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999); and noncompensable ratings for 
residual fractures of the heels and toes under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1999), history of 
hypercholesterolemia under 38 C.F.R. § 4.104, Diagnostic Code 
7199 (1999), a right iliac crest donor scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999), and a residual fracture 
of the left lower leg under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (1999).

Osteoarthritis of the ankles

According to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999), degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation; marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).

Normal ankle dorsiflexion is from 0 to 20 degrees, while 
normal ankle plantar flexion is from 0 to 45 degrees.  38 
C.F.R. § 4.71a, Plate II (1999).

In evaluating the severity of the veteran's bilateral ankle 
disorder, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities, as well 
as the application of 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO has evaluated the veteran's nonservice-connected 
osteoarthritis of the ankles as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  Given the 
medical evidence of record, however, the Board finds that 
separate compensable evaluations are warranted for both the 
right and left ankles under Diagnostic Code 5171.  At the 
December 1998 VA examination, plantar flexion of the right 
foot was full and to 45 degrees, and dorsiflexion was 5 
degrees.  Plantar flexion of the left ankle was to 40 
degrees, and dorsiflexion was to five degrees.  An x-ray 
study revealed mild osteoarthritis.  Given the x-ray evidence 
of mild bilateral osteoarthritis, moderate bilateral 
limitation of motion, and objective bilateral evidence of 
pain on motion, the Board must conclude that the disability 
warrants separate 10 percent ratings for each ankle under 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271.  The 
evidence is against a separate rating in excess of 10 percent 
for each ankle because the evidence does not more nearly 
approximate a marked limitation of motion of either ankle.  
Id.

Residual fractures of the heels and toes

Residuals of a foot injury warrant a 10 percent evaluation if 
they are moderate, or a 20 percent evaluation if they are 
moderately severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1999).

The evidence shows that the veteran underwent surgery in 
February 1998 to repair his fractured heels.  He then 
participated in physical therapy on a inpatient basis for 
several months.  He was essentially confined to a wheelchair 
during that period.  On examination in December 1998, his 
gait was slightly abnormal and he tended to favor both heels.  
The right foot revealed a 10 centimeter scar running 
horizontally on the lateral side of the foot and an 8 
centimeter scar vertically forming an "L" with the above 
scar.  The foot was tender on the lateral aspect just beneath 
the ankle joint but there was no swelling, heat or redness in 
the area.  The left ankle revealed a 2 centimeter scar over 
the lateral aspect of the foot and ankle.  The foot was 
tender at the level of the metatarsal heads but there was no 
effusion, heat or redness in the foot.  There is no x-ray 
evidence of toe fracture residuals.  The examiner's 
impression was that the heel fracture were by history.  In 
the Board's opinion, these manifestations are consistent with 
separate evaluations of 10 percent for each foot based upon 
moderate disability.  There is no indication in the record 
that the service-connected residual fractures of the heels 
and toes are more than moderately disabling.  In fact, there 
is no medical evidence of record that the veteran ever 
fractured his toes.

The Board has also considered rating the post-operative scars 
on both feet under various skin disorders.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  Scars which 
are poorly nourished and which repeatedly ulcerate warrant a 
maximum 10 percent schedular evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Superficial scars which are tender and 
painful on objective demonstration also warrant a maximum 10 
percent schedular evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Alternatively, a scar may be rated based on 
limitation of function of part affected. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  A rating in excess of the 10 percent 
for either foot, therefore, is not provided for by either 
Diagnostic Code 7803 or Diagnostic Code 7804.  In addition, a 
rating in excess of 10 percent is not warranted for either 
foot under Diagnostic Code 7805.

Hypercholesterolemia

In the appellant's case, while elevated cholesterol or 
hypercholesteremia has been identified by history, a 
disability manifested by hypercholesteremia was not diagnosed 
on examination in December 1998.  It follows that, since a 
disability manifested by hypercholesteremia is not shown, a 
compensable rating may not be assigned. 

Surgical scar of the right iliac crest

As previously noted, scars which are poorly nourished and 
which repeatedly ulcerate warrant a maximum 10 percent 
schedular evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Superficial scars which are tender and painful on 
objective demonstration also warrant a maximum 10 percent 
schedular evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Alternatively, a scar may be rated based on limitation 
of function of part affected. 38 C.F.R. § 4.118, Diagnostic 
Code 7805. The Board finds, however, that a compensable 
rating for the right iliac crest surgical scar is not 
warranted because it is neither poorly nourished or 
manifested by repeated ulceration, tenderness or pain, or by 
a limitation of motion.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805. 

Residuals of a fractured left lower leg

It appears that the RO incorrectly applied 38 C.F.R. § 4.71a, 
Diagnostic Code 5255, which is for impairment of the femur.  
The Board finds that 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1999) is more appropriate in that it contemplates impairment 
of the tibia and fibula, which is where the claimed fracture 
occurred.  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In evaluating the severity of the veteran's disability, the 
Board must consider all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities, as well as the 
application of 38 C.F.R. § 4.40, regarding functional loss 
due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca.

The Board notes that the medical evidence is negative for 
impairment due to a residual fracture of the left lower leg.  
Thus, a disability that would be manifested thereby was not 
identified on a general examination in December 1998.  It 
follows that, since a disability manifested by a residual 
fracture of the left lower leg is not shown, a compensable 
rating may not be assigned.  Therefore, the Board must 
conclude that a compensable rating for a residual fracture of 
the left lower leg is not warranted under Diagnostic Code 
5262.


Conclusion

With respect to making an objective determination of total 
disability for pension purposes the Board has undertaken the 
foregoing review and finds that the combined rating assigned 
in consideration of these disabilities is 40 percent.  38 
C.F.R. § 4.25 (1999).  Accordingly, a permanent and total 
disability rating under the provisions of 38 C.F.R. § 4.15 is 
not in order on an objective basis.

In addition, the veteran is without a single ratable 
disability at 60 percent or more or at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Given the foregoing consideration (and even assuming, 
without conceding, that each of the veteran's nonservice- 
connected disabilities is permanent in accordance with 38 
C.F.R. § 4.17), the veteran does not satisfy the criteria 
provided by 38 C.F.R. §§ 4.16 and 4.17 for a permanent and 
total disability rating for pension purposes.

Since the veteran's disabilities do not meet the threshold 
requirements of 38 C.F.R. § 4.17, as applied to pension cases 
through 38 C.F.R. § 4.16, the Board must further determine 
whether the veteran would be eligible for pension benefits on 
the basis of subjective criteria, see Brown v. Derwinski, 2 
Vet. App. 444 (1992), including consideration of a claimant's 
age, education and occupational history, and unusual physical 
and mental defects.  Such subjective standard mandate of 38 
U.S.C.A. § 1521(a) is created by 38 C.F.R. § 4.17 and § 
3.321(b)(2) being read together.  See Talley.

With respect to the subjective factors bearing on the 
veteran's possible entitlement to pension benefits, the Board 
notes that according to the DD 214, he was born in 1955.  
According to the March 1998 VA pension application, he 
claimed to have completed high school, and he worked 
essentially as a truck driver and laborer.  He also indicated 
that he last worked in January 1998, but with his bilateral 
ankle fractures, he could no longer drive a truck or do any 
other work in his profession.  

It is important to note that the December 1998 VA general 
examination report of record is negative for a finding that 
the veteran was totally disabled or unable to work due to his 
disabilities.  That is, the examiner did not find that all 
jobs available in the national economy which are consistent 
with the appellant's age, education, and occupational 
experience are precluded because of the disabilities 
discussed above.  Accordingly, entitlement to a permanent and 
total rating for pension purposes is denied.  38 U.S.C.A. §§ 
1502, 1521, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 
4.


ORDER

Entitlement to service connection for residual fractures of 
the heels and toes is denied.

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

